Citation Nr: 1119646	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  06-36 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for depression.

2. Entitlement to service connection for a sleep disorder, to include as secondary to depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating action of the Department of Veterans Affairs Regional Office (RO) in Jackson, Mississippi.

The Veteran presented testimony at a hearing before a Decision Review Officer in February 2007, at which time he expressed his desire to withdraw his claims of service connection for a skin condition and hypertension.  He also presented testimony at a video hearing chaired by the undersigned Veterans Law Judge in February 2009.  A transcript of those hearings is associated with the claims folder.

By way of background, the Board initially denied the Veteran's claim in a decision issued in April 2009.  The Veteran appealed the Board's denial to the Court of Appeals for Veterans Claims (Court), and the 2009 decision was subsequently vacated pursuant to a September 2010 Order granting the parties' Joint Motion for Remand (Joint Motion).  The claim has now been returned to the Board for compliance with the directives of the Joint Motion.

The Board acknowledges that pursuant to a ruling by the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has been instructed to construe psychiatric disorder service connection claims broadly to encompass all psychiatric disorders that may be reasonably encompassed by a claim.  In that regard, the Board notes that the Veteran has separately pursued a service connection claim for posttraumatic stress disorder (PTSD) and that this claim has been separately developed and adjudicated and is not one of the issues currently before the Board.  Moreover, the Veteran's recent Board hearing testimony indicates his understanding that these claims are separate and manifested by separate pathology.  As such, the Board has continued to refer to the Veteran's service connection claim addressed in this appeal as a service connection claim for depression.


FINDINGS OF FACT

1.  The Veteran's reports of experiencing depression and a sleep impairment during and since service are not credible.

2.  The first treatment of record reflecting the Veteran's report of experiencing depression is in 1999.

3.  There is no nexus between the Veteran's service and depression.  

4.  The medical evidence of record does not reflect a current diagnosis of a sleep disorder, and the Veteran does not contend that he has been diagnosed with a sleep disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for depression have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010). 

2.  The criteria for service connection for a sleep disorder have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

The foregoing notice requirements were satisfied by December 2004 letter, which informed the Veteran of the evidence necessary to establish entitlement to service connection for depression, and a September 2005 letter, which informed the Veteran of the evidence necessary to establish entitlement to service connection for a sleep disorder.  In addition, following those letters, the May 2006 Statement of the Case and April 2008 and October 2008 Supplemental Statements of the Case were issued, each of which provided the Veteran an additional 60 days to submit more evidence.  The Board notes that the September 2005 letter only included information concerning the evidence necessary to establish entitlement to service connection for a sleep disorder on a direct basis.  However, because the Veteran is not service-connected for depression, secondary service connection cannot be granted for his claimed sleep disorder.  And, in any event, the Veteran's Substantive Appeal and hearing testimony reflect his knowledge of the theory of entitlement behind a secondary service connection claim.  As such, the Board finds that the absence of notice regarding secondary service connection in this case is harmless error.  Further, the Veteran was informed of the law and regulations governing the assignment of disability ratings and effective dates in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Board finds that the duty to assist provisions of the VCAA have been met in this case.  All relevant treatment records adequately identified by the Veteran have been obtained and associated with the claims folder.  Neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

In this regard, the Board notes that the Veteran has reported pertinent treatment by a Dr. Small. The record reflects that the RO's March 2005 letter requesting records from this physician was returned as undeliverable.  The Veteran was notified of this fact in a May 2005 letter, and he was asked to provide the correct address. The Veteran did not provide this information.  Consequently, the RO did not obtain those records, although it did make another attempt in February 2007 using the same address.  The Veteran is responsible for providing pertinent evidence in his possession. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (in which the Court held that VA's duty to assist is not a one-way street and that, if a Veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  In any event, the record reflects that a report from Dr. Small has been incorporated into the claims file through records obtained from the Social Security Administration, and the Veteran has not asserted that this physician has suggested a link between his current depression and military service.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  A remand to accord the Veteran another opportunity to provide information regarding treatment by Dr. Small is unnecessary.

Additionally, the Board acknowledges that the Veteran has not been accorded a VA examination pertinent to the claims on appeal.  However, as will be discussed in the following decision, the Board finds that the Veteran's reports of experiencing a sleep impairment and symptoms of depression during and since service are not credible, and absent a credible finding of the in-service occurrence of an event, injury, or disease that may be linked to a claimed disorder, VA's duty to provide an examination is not triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is only warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).  Thus, a remand to accord the Veteran an opportunity to undergo VA examinations that specifically address the etiology of his currently-shown depression and claimed sleep disorder is not necessary.  VA's duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Charles v. Principi, 16 Vet. App. 370 (2002); 38 U.S.C.A. § 5103A(a)(2).

Service Connection Claims

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2010).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010).

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or to the extent a non-service connected disability is increased in severity by a service connected disability.  38 C.F.R. § 3.310(a).




Depression

The Veteran contends that his currently-diagnosed depression began during his Vietnam service.  The Veteran's psychiatric treatment of record establishes a current diagnosis of depression, which has been variously diagnosed as major depression, a depressive disorder, a major depressive disorder, and a major depressive affective disorder.  Thus, the record establishes a current diagnosis of the Veteran's claimed condition, thereby establishing the threshold requirement for service connection.  See Hickson, 12 Vet. App. at 253.  

The Board turns next to the second prong of the inquiry, whether there is medical or competent, credible lay evidence that the Veteran experienced symptoms related to his currently-diagnosed depression in service.  As the Joint Motion related, the Veteran asserted his depressive symptoms began while he was in Vietnam, but that he received no in- service treatment for depression.  However, the Board does not find this assertion credible.  

As the Veteran acknowledged, service treatment records reflect no complaints or findings of any psychiatric disorder, including depression, with the February 1970 separation examination reflecting normal psychiatric findings.  Certainly, in this regard, the Veteran is competent to report his in-service symptoms of depression and the Board will not necessarily dismiss the Veteran's contention of experiencing the symptoms of his current depression in service based on the lack of any contemporaneous treatment records documenting his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lack of contemporaneous medical evidence does not necessarily render lay evidence not credible).  However, the Veteran specifically denied ever having experiencing any depression or excessive worry on separation from service (as well as other symptoms that could potentially be manifestations of a psychiatric disorder, such as frequent trouble sleeping, frequent or terrifying nightmares, loss of memory or amnesia, bed wetting, nervous trouble of any sort, a drug or narcotic habit, an excessive drinking habit, or periods of unconsciousness) which contradicts his current contention that he did indeed experience those symptoms in service.  This contradiction establishes the Veteran is an unreliable historian.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).  

Moreover, the Board notes that the Veteran reported in both a letter to his Congressman and in his hearing testimonies that he did indeed report his symptoms of nervousness and nightmares to his supervising officer and requested to receive treatment for his symptoms, but that his supervising officer denied his request.  The Board notes that the Veteran's service personnel records fail to reflect any documentation of this request, and the Board finds the Veteran's report to be improbable.  Further, in January 2005 the Veteran reported that he saw a medic for treatment of his depression and nightmares several times while stationed in Vietnam, but that the medic was too inebriated due to his alcohol and drug use to refer him to a hospital for psychiatric treatment.  The Board also finds this contention to be improbable and notes that it directly contradicts the Veteran's other statements of record in which he asserts that the only person to whom he reported his depressive symptoms during service was his supervising officer and that he received no medical treatment for his depressive symptoms in service.  

Other records also show that medical professionals have documented the Veteran's fabrication or exaggeration of his psychiatric symptoms.  The Veteran's VA treatment records reflect that the Veteran received in-patient psychiatric care in December 2004 after reporting being suicidal.  However, during the course of the Veteran's in-patient treatment, his treatment providers noted a repeated trend of observing the Veteran interacting with other patients, watching television, and laughing, but that he would immediately report experiencing suicidal thoughts when his treatment providers suggested his discharge.  The Veteran's treatment providers ultimately learned that the Veteran was having a conflict with his spouse (and that this conflict apparently motivated his seeking in-patient psychiatric treatment) and that the Veteran agreed to his discharge once his spousal conflict seemed to have resolved.  The VA psychiatrist noted that the Veteran was clearly malingering and not in need of hospitalization.  Thus, the Board finds that the Veteran's history of fabricating or exaggerating his psychiatric symptoms to achieve some personal gain is relevant to his current report of the onset of his depressive symptoms in service in conjunction with his claim for VA compensation.

As an aside, the Board notes that the Veteran's claims file also contains documentation reflecting the results of a private investigation in which the Veteran was found to be exaggerating the symptoms of his lumbar spine disability for which he was receiving disability compensation.  (These records were apparently obtained in conjunction with the Veteran's service connection claim for a lower back disorder.)  Thus, while these records do not specifically relate to the instant claim for depression, they provide further evidence of the Veteran's willingness to fabricate or exaggerate symptoms for personal gain.

Also mitigating against the Veteran's depression service connection claim is that the earliest evidence of record referencing reports of depression is an April 1999 VA treatment report which reflects the Veteran's complaints of experiencing depression and crying spells and noting that the Veteran "has never been treated for depression."   Accordingly, the first documentation of depression of record is approximately 29 years after the Veteran's discharge from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

Thus, given the Board's finding that the Veteran's report of experiencing depression during and since service is not credible based on his in-service denial of these symptoms and subsequent evidence reflecting poorly on his veracity as a historian, as well as the evidence first reflecting treatment for depression many years after service, the Board finds no basis for linking the Veteran's service and depression. Accordingly a basis for granting service connection for depression has not been presented, and the Veteran's appeal of this issue is denied.  





Sleep Disorder

The Veteran essentially contends that he has a sleep disorder secondary to his depression and that he began experiencing the symptoms of his sleep disorder during service when he became depressed.  The Board notes that given the Board's conclusion that service connection for depression is not warranted, service connection as secondary to depression is not available.

Moreover, the Board notes that the record fails to reflect a current diagnosis of a sleep disorder, the threshold requirement for establishing service connection.  While the record reflects the Veteran's reports of experiencing a sleep impairment and that he is afraid to fall asleep because of nightmares, the record fails to reflect that the Veteran was diagnosed with any sleep disorder in conjunction with this reported symptomatology.  Moreover, during his February 2007 RO formal hearing, the Veteran stated that he did not know whether he does indeed have a sleep disorder.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability, there can be no valid claim).
 
The Board further acknowledges that in the Joint Motion, the parties indicated that pursuant to McLendon, 20 Vet. App. 79, the Veteran's report that he has experienced a sleep impairment during and since service may be sufficient, without a current medical diagnosis of a sleep disorder, to trigger VA's duty to provide a VA examination to determine whether the Veteran has a currently-diagnosed sleep disorder that first manifested in or is otherwise related to service.  However, the Board finds that the Veteran's current report of experiencing a sleep impairment during service, made in conjunction with a claim for VA compensation, is not credible, as he specifically denied ever having experienced frequent trouble sleeping upon his separation from service.  See Cromer, 19 Vet. App. at 215 (finding a history, provided by a veteran, that had varied over time was not credible).  Moreover, the Veteran's service treatment records fail to reference any complaints of a sleep impairment, and no such abnormalities were noted on the Veteran's separation medical examination report.  Accordingly, the Board finds that the record contains insufficient evidence of an in-service sleep impairment to trigger VA's duty to provide the Veteran with a VA examination.

Thus, given the lack of any documented medical treatment for a sleep impairment during service or credible report of experiencing a sleep impairment during service, the Board finds that a basis for granting service connection for a sleep disorder has not been presented.  Accordingly, the Veteran's appeal of this issue is denied.


ORDER

Service connection for depression is denied.

Service connection for a sleep disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


